Crew III, J. P., Peters, Spain, Rose and Lahtinen, JJ.,
concur. Ordered that respondent is found guilty of the professional misconduct charged in the petition; and it is further ordered that respondent is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; she is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, com*819mission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of disbarred attorneys.